Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 1 of 9
A lb.


;_:_t CT Corporation                                                                                       Service of Process
                                                                                                           Transmittal
                                                                                                           07/30/2021
                                                                                                           CT Log Number 539995546
        TO:         Luisa Games
                    Ross Stores, Inc.
                    5130 Hacienda Dr
                    Dublin, CA 94568-7635


        RE:         Process Served in Florida

        FOR:        Ross Dress for Less, Inc. (Domestic State: VA)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                                 DAJANAE ROBERTS, PLTF. vs. ROSS DRESS FOR LESS INC., ETC., DFT.

        DOCUMENT(S) SERVED:

        COURT/AGENCY:                                    None Specified
                                                         Case # 502021CA009137)000(MB
        NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition
        ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
        DATE AND HOUR OF SERVICE:                        By Process Server on 07/30/2021 at 02:06
        JURISDICTION SERVED:                             Florida
        APPEARANCE OR ANSWER DUE:                        None Specified
        ATTORNEY(S) / SENDER(S):                         None Specified
        ACTION ITEMS:                                    CT has retained the current log, Retain Date: 07/30/2021, Expected Purge Date:
                                                         08/04/2021

                                                         Image SOP

                                                         Email Notification, Luisa Gomes maria.gomes@ros.com

                                                         Email Notification, Vanessa Langlais vanessa.langlais@sedgwick.com


        REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                         1200 South Pine Island Road
                                                         Plantation, FL 33324
                                                         866-665-5799
                                                         SouthTeam2@wolterskluwer.com
        The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
        relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
        of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
        advisors as necessary CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
        therein.




                                                                                                           Page 1 of 1 / MK
   Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 2 of 9


                                                              'le® Wolters Kluwer


                        PROCESS SERVER DELIVERY DETAILS




Date:                     Fri, Jul 30, 2021

Server Name:              Brian Hall




Entity Served             ROSS DRESS FOR LESS INC.

Case Number               5020021CA009137XXXXMB

Jurisdiction              FL




                                                        111
    Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 3 of 9
   CASE NUMBER: 502021CA009137XXXXMB Div: AH

    Filing # 131410928 E-Filed 07/26/2021 03:27:29 PM


                                                                   Time:       ±0                      S(
                                                                                        Date:
            IN THE CIRCUIT COURT OF THE
            15TH JUDICIAL CIRCUIT IN AND FOR
            PALM BEACH COUNTY, FLORIDA                             ID#:                  Initials:


            DAJANAE ROBERTS,

                   Plaintiff,

            VS.
                                                       Case No:
            ROSS DRESS FOR LESS INC., a
            foreign profit corporation,

                   Defendant.



                                                   SUMMONS
            THE STATE OF FLORIDA:

            To All and Singular the Sheriffs of the State:

                  YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
            Complaint, Request to Produce and Interrogatories in the above-styled cause upon the
            Defendant:
                        ROSS DRESS FOR LESS INC., a foreign profit corporation

                                       By and through its registered agent:
                                         C T CORPORATION SYSTEM
                                       1200 SOUTH PINE ISLAND ROAD
                                            PLANTATION, FL 33324

                        The Defendant is hereby required to serve written defenses to said Complaint
            on Plaintiff's attorney, to wit:

                                                  Michael Blum

            Whose Address is:
                                     Schwed, Adams, & McGinley, P.A.
                                       7111 Fairway Drive, Suite 105
                                    Palm Beach Gardens, Florida 33418
                                         Telephone: (561) 694-6079
                          Primary Email address for the service of Pleadings ONLY:
                                      eServIceschwedlawfirm.com




FILED: PALM BEACH COUNTY, FL, JOSEPH ABRUZZO, CLERK, 07/26/2021 03:27:29 PM
Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 4 of 9




                                              IMPORTANT
      A lawsuit has been filed against you. You have 20 calendar days after this summons is
      served on you to file a written response to the attached complaint with the clerk of this
      court. A phone call will not protect you. Your written response, including the case
      number given above and the names of the parties, must be filed if you want the court to
      hear your side of the case. If you do not file your response on time, you may lose the
      case, and your wages, money, and property may thereafter be taken without further
      warning from the court. There are other legal requirements. You may want to call an
      attorney right away. If you do not know an attorney, you may call an attorney referral
      service or a legal aid office (listed in the phone book). If you choose to file a written
      response yourself, at the same time you file your written response to the
      "Plaintiff/Plaintiff's Attorney" named above.
                                                                Jul 26 2021
             WITNESS my hand and seal of said Court on                      July, 2021.
                                                           Joseph Abruzzo
                                                           As Clerk of said Court


                                                    BY:
                                                                               A     utele,
                                                           As Deputy Clerk        Shale a Ravenell
                                                           (COURT SEAL)

                                                IMPORTANTE
      Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
      notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
      Una Ilamada telefonica no lo protegera. Si usted dedea que el tribunal considere su defense,
      debe presenter su respuesta por escrito, incluyendo el numero del caso y los nombres de las
      partes interesadas. Si usted contesta la demanda a tiempo, pudiese perder el caso y podria ser
      despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del
      tribunal. Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado
      immediatamente. Si no conoce a un abogado, puede Ilamar a una ade las officinas de
      assistencia legal que aparecen en la guia telefonica. Si desea responder a la demanda por su
      cuenta, al mismo tiemp en que presenta su respuesta ante el tribunal, debera usted enviar por
      correo o entregar una copia de su respuesta a la persona denominada abajo coma
      "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado del Demandante).

                                                   IMPORTANT
      Des poursuites judiciaries ont ete enterprises contre vous. Vous avez 20 jours consecutifs a
      partir de la l'assignation de cette citation pour deposer une response ecrite a la plainte ci-jointe
      auprese de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous
      etes obliges de deposer votre response ecrite, aven mention du numero de dossier ci-dessus et
      du nom des parties nommees Ici, Si vous souhaltez que le tribunal entende votre cause. Si
      vous ne deposez pas votre response ecrite dans le relai requis, vous risquez de perdre la cause
      ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun
      preavis ulterieur du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les
      services immediats dun avocate. Si vous ne connaissez pas d'avocat, vous pourriez telephone
      a un service de reference d'avocates ou a un bureau d'assistance Jurldique (figurant a
Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 5 of 9




      l'annuaire de telephones). Si vous choisissez de deposer vous-meme une reponse ecrite, il
      vous faudra egalement, en meme temps qua cette formalite, faire parvenir ou expediter une
      copie de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocet)
      nomme cidessous.
Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 6 of 9




      IN THE CIRCUIT COURT OF THE
      15TH JUDICIAL CIRCUIT IN AND FOR
      PALM BEACH COUNTY, FLORIDA


      DAJANAE ROBERTS,

               Plaintiff,
      VS.                                         Case No: 50-2021-CA-009137-XXXX-MB
                                                  (AH)
      ROSS DRESS FOR LESS INC., a
      foreign profit corporation,

               Defendant.




                                              COMPLAINT

               Plaintiff, DAJANAE ROBERTS, sues Defendant, ROSS DRESS FOR LESS

      INC., a foreign profit corporation (hereinafter "ROSS DRESS FOR LESS"), and states

      the following:

               1.      This is a cause of action for damages in excess of $30,000.00.

               2.      All conditions precedent to filing this action have been complied with,

      expired, and/or waived.

               3.      The incident described herein occurred in Palm Beach County, Florida.

               4.      On or about November 24, 2019, Defendant, ROSS DRESS FOR LESS,

      was in possession and control of the premises at 3950 Northlake Boulevard in Palm

      Beach Gardens, Palm Beach County, Florida, which Defendant operates as a retail

      store.

               5.      At that time and place, Plaintiff, DAJANAE ROBERTS, was an invitee

      lawfully on the premises described above.
Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 7 of 9




             6.     At that time and place, Plaintiff, DAJANAE ROBERTS, was walking

      through the store and stepped on a security tag that was on the store's floor.

             7.     At that time and place, Plaintiff, DAJANAE ROBERTS, was injured when

      the needle/pin from the security tag punctured her shoe and went into her foot.

             8.     Defendant, ROSS DRESS FOR LESS, had a duty to maintain the

      premises in a reasonably safe condition, correct any dangerous condition of which it

      either knew or should have known by the use of reasonable care, and to warn of any

      dangerous conditions concerning which it had, or should have had, knowledge greater

      than that of its invitees. Defendant breached all of these duties.

             9.     Specifically, Defendant, ROSS DRESS FOR LESS, negligently:

                    a) Failed to adequately inspect and maintain the store's floor;

                    b) Allowed a discarded security tag containing a needle/pin to remain on

                       the store's floor for an unreasonable length of time, creating a

                       dangerous and unsafe condition;

                    C) Failed to exercise due care to maintain the premises in a safe

                       condition;

                    d) Failed to adequately inspect the premises;

                    e) Allowed an unsafe condition to exist on the premises;

                    f) Failed to make the premises safe for invitees; and

                    g) Failed to warn the Plaintiff and similarly situated individuals of the

                       dangerous condition.

             10. Defendant, ROSS DRESS FOR LESS, knew or, in the exercise of

     ordinary care, should have known the premises were not in a reasonably safe condition.
Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 8 of 9




             11.    Defendant, ROSS DRESS FOR LESS, had actual or constructive notice of

      the dangerous condition.

             12.    As the direct and proximate result of the negligence of Defendant, ROSS

      DRESS FOR LESS, Plaintiff, DAJANAE ROBERTS, suffered bodily injury and resulting

      pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

      enjoyment of life, expense of hospitalization, medical and nursing care and treatment,

      loss of earnings, loss of ability to earn money, and aggravation of a previously existing

      condition. The losses are either permanent or continuing and Plaintiff will suffer the

      losses in the future.

             WHEREFORE, Plaintiff, DAJANAE ROBERTS, demands judgment for damages

      against Defendant, ROSS DRESS FOR LESS.

             Plaintiff demands trial by jury on all issues so triable.

             Respectfully submitted this 26TH day of July, 2021.

                                          By: s/ Paul Shalhoub
                                             PAUL SHALHOUB
                                             Attorney Email: PShalhoub@schwedlawfirm.com
                                             Eservice Email: eserviceaschwedlawfirm.com
                                             Bar Number: 88300
                                             Attorneys for Plaintiff, DAJANAE ROBERTS
                                             Schwed, Adams & McGinley, P.A.
                                             7111 Fairway Drive, Suite 105
                                             Palm Beach Gardens, Florida 33418
                                             Telephone: (561) 694-6079
                                             Facsimile: (561) 694-6089
Filing #Case 9:21-cv-81533-RS Document 1-1 Entered on FLSD Docket 08/28/2021 Page 9 of 9
         132312126  E-Filed 08/09/2021 04:20:24 PM

        101966-7


                        IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                                IN AND FOR PALM BEACH COUNTY, FLORIDA


         DAJANAE ROBERTS,                            CIRCUIT CIVIL DIVISION

                   Plaintiff,                        CASE NO. 50-2021-CA-009137-XXXX-MB (AH)
         v.

         ROSS DRESS FOR LESS, INC., a
         foreign profit corporation,

                   Defendant.

         ____________________________/


                                          NOTICE OF APPEARANCE

                   PLEASE take notice that Jason A. Glusman, Esquire of the law firm of WICKER SMITH

        O'HARA MCCOY & FORD, P.A., enters an appearance in the above-styled case on behalf of

        Ross Dress for Less, Inc.

                   WE HEREBY CERTIFY that a copy hereof has been electronically served via Florida e-

        Portal          to:     Paul     Shalhoub,      Esquire,       pshalhoub@schwedlawfirm.com,

        eservice@schwedlawfirm.com; on this 9th day of August, 2021.



                                                     /s/ Jason A. Glusman
                                                     Jason A. Glusman, Esquire
                                                     Florida Bar No. 0419400
                                                     WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                                     Attorneys for Ross Dress for Less, Inc.
                                                     515 E. Las Olas Boulevard
                                                     SunTrust Center, Suite 1400
                                                     Ft. Lauderdale, FL 33301
                                                     Phone: (954) 847-4800
                                                     Fax: (954) 760-9353
                                                     ftlcrtpleadings@wickersmith.com
